       Case 5:18-cv-00680-JKP-RBF Document 102 Filed 06/11/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

RUSSELL ZINTER; ET AL.

       Plaintiffs,

v.                                            CIVIL NO. 5:18-cv-680

CHIEF JOSEPH SALVAGGIO;
ET AL.

       Defendants.



             JOINT MOTION TO MODIFY SCHEDULING ORDER

       Plaintiffs and Defendants submit this Joint Motion to Modify the Scheduling

Order pursuant to Fed. R. Civ. P. 16(b)(4). In support of this Joint Motion, Plaintiffs

and the Leon Valley Defendants state the following:

        1.    Plaintiffs initiated this 42 U.S.C. § 1983 action on July 4, 2018 (ECF
#1).
        2.    As the Court certainly recalls, TRO’s were filed, hearings were held,
and motions were filed, culminating in this case being stayed until October 14, 2020.




                                          1
     Case 5:18-cv-00680-JKP-RBF Document 102 Filed 06/11/21 Page 2 of 4




       3.     Given that Leon Valley Defendants answered on January 5, 2021 and
Bexar County Defendants moved to dismiss on January 25, 2021, no discovery has
been able to be completed yet, and certainly no expert reports have been able to be
completed. In fact, the Parties have not been able to determine yet with specificity
which experts they will need. Furthermore, the undersigned have just received the
files and are in the midst of gaining pertinent knowledge of the complex legal issues
in this matter. Therefore, good cause exists to modify the Scheduling Order as
requested.
       4.     The Parties therefore request the following adjusted deadlines,
adjourned follows:




      Event                                               New Deadline

                                                      Plaintiff: 9/27/2021
      Expert Witness Disclosures Due:                Defendant: 10/25/2021


      Fact Discovery Ends:                                12/13/2021


      Dispositive Motions Due:                            1/24/2022




                                         2
      Case 5:18-cv-00680-JKP-RBF Document 102 Filed 06/11/21 Page 3 of 4




       5.    The Parties will endeavor to meet all remaining deadlines. There will

 be no prejudice to any of the Parties if the Court grants the requested modification

 of the Scheduling Order.

       WHEREFORE, Plaintiffs and the Leon Valley Defendants respectfully ask

 this Honorable Court to Grant their Joint Motion to Modify Scheduling Order.

                                               Respectfully submitted,

                                           GRABLE GRIMSHAW MORA PLLC

Dated: June 11, 2021


                                              /s/ Brandon J. Grable
                                              Brandon J. Grable
                                              Austin M. Reyna
                                              1603 Babcock Road, Suite 280
                                              San Antonio, Texas 78229
                                              Telephone: (210) 963-5297
                                              Facsimile: (210) 641-3332
                                              Attorney for Plaintiffs


                                              DENTON NAVARRO ROCHA BERNAL &
                                              ZECH

                                        By: /s/ Adolfo Ruiz (signed with permission)   _
                                           Patrick C. Bernal
                                            Adolfo Ruiz
                                             2517 N. Main Avenue San
                                             Antonio, Texas 78212
                                             Telephone:     (210) 227-3243
                                             Facsimile:     (210) 225-4481
                                             pbernal@rampagelaw.com
                                             aruiz@rampagelaw.com
                                             Attorney for Leon Valley
                                             Defendants


                                          3
     Case 5:18-cv-00680-JKP-RBF Document 102 Filed 06/11/21 Page 4 of 4




                                               Law Offices of Charles S. Frigerio PC

                                         By: /s/Charles Frigerio (Signed with Permission)
                                              Charles S. Frigerio,
                                               Riverview Towers 111
                                               Soledad, Ste. 840
                                               San Antonio, Texas 78205
                                               Telephone: (210) 271-7877
                                               Attorney for Induvial Leon Valley
                                               Defendants




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of June, 2021, a copy of the
foregoing Joint Motion to Modify Scheduling Order was served via the Court’s
CM/ECF system, in accordance with the Federal Rules of Civil Procedure and the
Local Rules of this Court, to all counsel of record.

                              /s/ Brandon J. Grable




                                           4
